98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Joseph DUGGAN, Plaintiff-Appellant,v.Wayne M. EVERD, Defendant-Appellee.
No. 96-1894.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Paul Joseph Duggan, Appellant Pro Se.  Henry Richard Duden, III, Annapolis, Maryland, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order imposing monetary sanctions, to be paid to the court for his violation of Federal Rule of Civil Procedure 11.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Duggan v. Everd, No. CA-93-2740-HAR (D.Md. May 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED